Citation Nr: 0328619	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-11 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of right knee injury currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the RO in 
New York, New York, which denied an increased rating for 
residuals of right knee injury (hereinafter right knee 
disability).  The veteran filed a notice of disagreement in 
September 1998, and after issuance of a statement of the case 
in April 1999, timely perfected an appeal.

By rating decision of June 2000, the RO increased the rating 
to 10 percent, effective from April 1998. Because the 
increase in the evaluation of the veteran's right knee 
disability does not represent the maximum rating available 
for this disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 
12 Vet. App. 413, 420 (1999).

The veteran requested a personal hearing before the Decision 
Review Officer at the RO, which was held in April 2000.  He 
also testified before the undersigned in a May 2003 hearing.  
Copies of transcripts of the hearings are of record.


REMAND

The Board notes that June 1998 x-rays showed an impression of 
a grossly normal right knee with no instability or arthritis; 
a May 2000 VA examination showed a diagnostic impression of 
right knee injury, arthritis of the right knee, instability 
and locking of the right knee; June 2000 MRI noted mild 
features of degenerative osteoarthritis predominantly 
involving the medial joint compartment, small right knee 
joint effusion, and damage to the medial meniscus.  A January 
2002 VA examination showed no effusion, heat or redness about 
the joint, and no crepitation.  The examiner noted that, 
given the lack of increase in the veteran's symptoms, MRI or 
x-rays would not be repeated. However, in his May 2003 
testimony before the undersigned, the veteran asserted that 
his right knee condition had worsened and that he no longer 
has the strength to stand up.  Although the veteran testified 
to functional loss of the knee by locking at a 40 degree 
angle, on an average of once a week, the VA examinations do 
not provide assessment of functional loss in this regard.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.
 under the factors as explained in.

Accordingly, the Board finds that a contemporaneous 
examination is needed to assess the level of functional 
impairment stemming from the right knee disability.

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO must review the claims folder and 
obtain all records of VA or private treatment 
for the right knee disability from January 
2002 to the present.

2.	The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable 
legal precedent. 

3.	The veteran should be afforded a VA 
examination of the right knee.  The entire 
claims file must be made available to the 
examiner, and the examiner should note such 
review in the examination report.  All tests 
and studies should be accomplished, and all 
clinical findings reported in detail.  The 
examiner should render specific findings as to 
whether there is objective evidence of pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the right knee 
disability (and the point in the arc of motion 
at which any pain begins).  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995).  The 
examiner should also state whether the 
appellant experiences likely additional 
functional loss due to pain or other 
symptomatology during flare-ups of the right 
knee, and with repeated use.

4.	The RO should then readjudicate the claim of 
entitlement to an increased rating for right 
knee disability, with consideration of a 
separate rating for arthritis if appropriate.  
If the claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), and 
given an appropriate opportunity to respond.  
Thereafter the case should be returned to the 
Board if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




